[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This case is remanded to the attorney trial referee with the request that a supplemental memorandum be issued covering the following questions:
1. Did the referee mean to imply in Finding No. 82 that the plaintiff had the burden of proving his damages by "clear or convincing" evidence, rather than by the normal civil standard?
2. In No. 83 did the referee mean to imply that his award was limited to $750 because the moving agreement limited the defendant's responsibility to 30 cents per pound, or did this figure represent the value of the destroyed table alone, with the referee concluding that the plaintiff had not proved any damages as to the other items?
3. In No. 87 further explanation is requested as to why CUTPA did not "cover" this case.
4. Was $750 awarded solely for the loss of the table with no award being made for the other items that were allegedly damaged, and if so, why?
5. Was the owner's testimony as to value of the other allegedly damaged items rejected because it was considered to be hearsay, or for some other reason?
LEWIS, J.